Citation Nr: 0707701	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  00-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a third-degree burn scar on the left, upper arm.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and March 2003 rating 
decisions of the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The April 2000 rating 
decision, in pertinent part, continued a 20 percent 
evaluation for service-connected burn scar of the left upper 
arm.  The March 2003 rating decision, in pertinent part, 
denied service connection for a psychiatric disability.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In May 2006, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  Medical evidence fails to show that the veteran currently 
has a psychiatric disability.

2.  The objective evidence fails to show that the veteran's 
service-connected scar on his left, upper arm exceeds one-
half square foot (0.05 square meters) under the former 
criteria, or 72 square inches (465 sq. cm) under the revised 
criteria.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected burn scar on the left, upper arm 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected burn scar on the left upper arm are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.118, Diagnostic Code 7801(2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.
In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in October 2002, 
January 2003, March 2005, and May 2006.  Collectively, those 
letters informed the veteran to send any evidence pertinent 
to his claim that he has in his possession, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, records from the VA Medical 
Centers in Houston and West Los Angeles/Bakersfield, and 
"QTC" examination reports.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

By the May 2006 letter, the veteran was advised as to how VA 
determines disability ratings and effective dates, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


I.  Service Connection Claim

The veteran asserts that he is entitled to service connection 
for a psychiatric disability, claimed as secondary to 
service-connected burn scar of the upper left arm.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

During service in March 1963, the veteran was accidentally 
burned with flaming gasoline, and suffered multiple burns to 
the left side of his face, arms, hand, and chest.  The 
following month, two skin grafts were taken from his right 
anterior thigh and placed on the open areas of his left arm.  
He was released from the hospital in May 1963.  In July 1963, 
while the veteran sought treatment for pain in the left thigh 
area of the graft site, the examiner noted that the veteran 
was depressed by "appearance & action."  In October 1963, 
while seeking treatment for gastrointestinal problems, the 
veteran admitted to feeling very nervous and related those 
feelings to his March 1963 burn accident.  In December 1963, 
the veteran was admitted to the hospital due to instability, 
emotional manifested by excitability, ineffectiveness, 
aggressive impulse when confronted by minimal stress.  In 
February 1964, the veteran complained of being nervous and 
requested a psychiatrist, however it does not appear that he 
was ever seen by one.  According to his report of medical 
history upon separation, the veteran noted that he had or had 
had depression or excessive worry.  The veteran's separation 
examination report dated in June 1965 does not show a 
psychiatric diagnosis.

Post-service, in 1997, the veteran attended Pain 
Education/Skills Group training; the corresponding counseling 
records show no psychiatric diagnosis.

In April 2005, the veteran underwent a "QTC" psychiatric 
examination.  The examiner stated that "[a]t the present 
time no psychiatric diagnosis is established to warranted 
service connection.""  No Axis I and II diagnoses were 
rendered.  

On review of all evidence of record, the Board finds that 
service connection is not warranted, as there is no objective 
evidence reflecting that the veteran currently has a 
psychiatric disability.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer, supra.  Consequently, the Board concludes that an 
acquired psychiatric disability is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  

The Board recognizes the veteran's opinions to the effect 
that he has a psychiatric disability that is related to his 
service-connected burn scar of the left, upper arm, however, 
his opinions are without probative value because the evidence 
does not show that he possesses the medical expertise 
necessary to diagnose or determine the etiology of a medical 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the veteran's 
service connection claim, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006).


II.  Increased Rating Claim

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, the veteran's 
contentions and VA medical evidence.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted, during service in March 1963, the veteran was 
accidentally burned with flaming gasoline.  He suffered burns 
to his face, arms, hand, chest and abdomen, disabilities for 
which he is currently service-connected.  

The RO originally granted a noncompensable evaluation for 
burn scars of the left arm, forearm, and hand.  By a January 
1991 rating decision, the RO found clear and unmistakable 
error in the November 1988 decision for failure to grant a 20 
percent evaluation for burn scar to the left arm.  
Accordingly, by a January 1991 rating decision, the RO 
effectuated a 20 percent evaluation for burn scar to upper 
left arm, and also assigned a separate noncompensable 
evaluation for burn scar of the left forearm and hand.  

The issue currently before the Board is the issue of 
entitlement to an increased rating for burn scar of the left, 
upper arm.  The 20 percent evaluation assigned to such 
disability was assigned pursuant to Diagnostic Code 7801.  

Prior to August 30, 2002, Diagnostic Code 7801 governed scars 
resulting from third-degree burns.  The next higher 
evaluation, 30 percent, was warranted if the area affected 
exceeded one-half square foot (0.05 square meters).  A 40 
percent evaluation was warranted if the area affected exceeds 
one square foot (0.1 square meters) in size.  However, actual 
third degree residual involvement is required to the extent 
defined.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2006).  The veteran was advised of the 
amended criteria in a May 2005 supplemental statement of the 
case.  See Bernard, supra.
As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 20 percent evaluation is assignable when the area 
or areas exceed 12 square inches (77 square cm.).  A 30 
percent evaluation is warranted when the area or areas exceed 
72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2006).

In this case, the 20 percent evaluation for service-connected 
burn on the left upper arm has been effective since July 12, 
1988.  Evidence relevant to the severity of such scar 
includes a September 2000 "QTC" examination report.  
According to such report, there was evidence of a well-
healed, irregular skin graft scar at the mid third of the 
left upper arm, measuring 11cm x 12 cm.  There was a 5 mm. 
depression of the mid-portion of the graft scar due to a loss 
of subcutaneous tissue.  There was no evidence of ulceration, 
inflammation, edema, or keloid formation.  There was also no 
evidence of significant physical impairment to the left upper 
extremity; the veteran exhibited full range of motion of the 
left shoulder, left wrist, and fingers of the left hand.

On "QTC" examination in March 2001, the circular scar in 
the medial aspect of the arm measured 13 cm. x. 10 cm.  There 
was no evidence of limitation of motion of nearby joints.  
There was no tenderness or keloid formation.  The scar was 
noted as disfiguring.  

On "QTC" examination in April 2005, the veteran's third-
degree burn scars were described as well-healed.  The 
examiner noted that the scar was mostly located in the medial 
aspect of the left proximal arm, and measured 20 x 10 
centimeters.  There was evidence of mild disfigurement, 
tissue loss, hypo-pigmentation, and abnormal texture.  

On review, the Board finds that an evaluation in excess of 20 
percent is not warranted for service-connected burn scar of 
the upper left arm.  The "QTC" examination reports and VA 
medical evidence of record fail to show that the veteran's 
service-connected scar on his left upper arm exceeds one-half 
square foot (0.05 square meters) under the former criteria, 
or 72 square inches (465 sq. cm) under the revised criteria.  
Thus, an increased evaluation is not warranted.

The Board acknowledges the representative's assertion that 
there have been inconsistencies with regard to the 
measurement of the veteran's upper left arm scar.  Review of 
the evidence, however, shows no evidence of any gross 
inconsistencies in measurement of the burn scar.  Further, 
despite the representative's assertions, there is no 
indication that the "QTC" examinations were inadequate or 
that the examiners failed to incorrectly measure the scar on 
the upper arm.  During the veteran's personal hearing, the 
representative indicated the treatment records from the VA 
Medical Center in Houston might provide a better indication 
of the scar's measurements.  The identified treatment records 
were requested by the May 2006 Board remand, and are 
associated with the claims folder.  Nevertheless, those 
records do not reference the scar on the upper left arm.  
Even considering the minor fluctuations in measurements, as 
reflected on the "QTC" examination reports, at no time does 
the burn scar of the upper arm measure near one-half square 
foot (0.05 square meters) or 72 square inches (465 sq. cm) to 
warrant a higher evaluation.  

There is evidence of muscle and nerve damage, secondary to 
service-connected third-degree burns on the left arm.  By a 
May 2005 rating decision, the RO granted service connection 
for such damage and assigned a 10 percent evaluation, 
pursuant to Diagnostic Codes 8515-5307, effective January 7, 
2000.  The veteran has not expressed disagreement with such 
evaluation.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, during his April 2005 examination, the veteran 
reported missing one to three months of work.  It was not 
clarified over what time period this covered and this claimed 
loss from work has not been documented by employer records.  
However, the same report notes that the veteran was able to 
keep up with his normal work requirements.  Further, the 
objective evidence of record does not reflect that the 
veteran is frequently hospitalized for his service-connected 
burn scar on the left upper arm.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected burn scar, upper left arm, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


